Citation Nr: 0728453	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  06-01 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 




ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran had qualifying Philippine service from December 
1941 to August 1942 and from February 1945 to June 1946, and 
he was a prisoner-of-war from April 9, 1942, to August 8, 
1942.  He died in August 1999.  The appellant is the 
surviving spouse of the veteran. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

In a rating decision in June 2002, the RO denied the claim of 
service connection for the cause of the veteran's death.  
After the appellant was notified of the adverse determination 
and of her procedural and appellate rights, she did not 
appeal the rating decision.  The RO denied the claim on 
grounds that the cause of the veteran's death, 
cardiopulmonary arrest due and senility, was unrelated to 
service, that heart disease as an underlying cause of death 
was not shown by competent medical evidence, and that the 
provisions of 38 C.F.R. § 3.309(c), pertaining to presumptive 
service connection for diseases specific to a former prisoner 
of war did not apply.

Since the rating decision of June 2002, 38 C.F.R. § 3.309(c) 
was amended by liberalizing the requirements for presumptive 
service connection for diseases specific to a former prisoner 
of war.  The appellant's current claim under the amended 
version of 38 C.F.R. § 3.309(c) is a claim separate and 
distinct from the claim previously and finally denied prior 
to the liberalizing change in the law.  For this reason, the 
claim is restyled as service connection for the cause of the 
veteran's death and the claim will be considered on the 
merits without regard to finality and the requirement to 
submit new and material evidence to reopen the claim.  
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1994). And what 
the RO determined in this regard is not controlling.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In a rating decision, dated in March 2007, the RO denied the 
appellant's claim for dependency and indemnity compensation 
under 38 U.S.C.A. § 1318 and following the receipt of a 
notice of disagreement from the appellant, the RO issued a 
statement of the case in June 2007.  The appellant has until 
March 21, 2008, to perfect an appeal of the rating decision 
of March 2007, denying dependency and indemnity compensation 
under 38 U.S.C.A. § 1318.  At this time without the filing of 
a substantive appeal by the appellant, the Board does not 
have appellate jurisdiction of the claim for dependency and 
indemnity compensation under 38 U.S.C.A. § 1318.  

FINDINGS OF FACT

1. The veteran was a former prisoner of war, and according to 
the death certificate the veteran died in August 1999 due to 
cardiorespiratory arrest and senility; no underlying cause of 
death or other condition contributing to the cause of death 
was listed on the death certificate.

2. During the veteran's lifetime, service connection was not 
in effect for any disability.

3. There is no medical evidence that cardiorespiratory arrest 
or senility, first shown after service, had onset in service 
or was otherwise caused by an injury or disease of service 
origin, including the veteran's experience as a prisoner of 
war. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause the veteran's death, and service connection for the 
cause of death may not be presumed under the provisions for 
diseases specific to a former prisoner of war.  38 U.S.C.A. 
§§ 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2006). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2005, May 2005, July 2005, and July 
2007.  The notice informed the appellant of the type of 
evidence needed to substantiate the claim of service 
connection for the cause of the veteran's death, that is, 
that the veteran died from a service-related injury or 
disease.  The appellant was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that she could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with her authorization VA would obtain any such records on 
her behalf.  She was asked to submit evidence, which would 
include that in her possession, in support of her claim.  The 
notice included the general effective-date provision, that 
is, the date of receipt of the claim and the degree of 
disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the 
adjudication.  Nevertheless, the procedural defect has been 
cured without prejudice to the appellant because she had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  That is, she had the opportunity to 
submit additional argument and evidence.  Also, the claim was 
readjudicated following substantial content-complying notice, 
that is, all elements of VCAA notice except for the degree of 
disability assignable, as evidenced by the RO's supplemental 
statement of the case in March 2007.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (holding that a timing error 
can be cured when VA employs proper subsequent process).  As 
the timing error did not affect the essential fairness of the 
adjudication of the claim, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. VA has obtained service medical records 
and a copy of the death certificate.  Despite the RO's 
request for records, the appellant has not provided any 
information or identified any evidence, pertaining to the 
claim. 

As the information and evidence does not indicate that 
cardiorespiratory arrest or senility may be associated with 
an established event, injury, or disease inservice, a VA 
medical opinion is not warranted under 38 C.F.R. § 
3.159(c)(4).  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

According to the death certificate, in August 1999, the 
veteran died at age 79 at home.  The immediate cause of death 
was cardiorespiratory arrest and senility was listed as the 
antecedent cause of death.  No underlying cause of death or 
other condition contributing to the cause of death was listed 
on the death certificate.

At the time of his death, the veteran did not have an 
adjudicated service-connected disability.

Service personnel records show that the veteran was a 
prisoner of war from April to August 1942. 

Service medical records, consisting of the report of 
separation examination, contain no finding, diagnosis, or 
history of heart or pulmonary disease. 

The appellant has not submitted any information or evidence 
or identified any information or evidence that the veteran 
had heart disease that was associated with the cause of his 
death. 

In several statements, dated in 2005, 2006, and 2007, the 
appellant argued that cardiorespiratory arrest and senility 
were complications of heart disease and heart disease under 
the amended and current version of 38 C.F.R. § 3.309(c) is a 
presumptive disease for a former prisoner of war.

Principles of Service Connection 

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service was either the 
principal or a contributory cause of death.  38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2006). 

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  

For a former prisoner of war, there is a presumption of 
service connection for arteriosclerotic heart disease or 
hypertensive vascular disease, including hypertensive heart 
disease and complications, including a myocardial infarction 
and congestive heart failure, or beriberi heart disease.  
38 C.F.R. § 3.309(c).  



Analysis 

The record shows that service connection was not in effect 
for any disability during the veteran's lifetime.  Therefore 
there is no factual or legal basis on which to predicate an 
analysis of whether or not an adjudicated service-connected 
disability during the veteran's life time was the principle 
cause or a contributory cause of the veteran's death.  38 
C.F.R. § 3.312(c).

The factual and legal question that is presented is whether 
service connection is warranted for cardiorespiratory arrest, 
which was identified on the death certificate as the 
immediate cause of the veteran's death.  Senility, which was 
also listed on the death certificate, is related to the aging 
process and is no the result of injury or disease of service 
origin. 

Based on the service medical records, a cardiorespiratory 
abnormality was not affirmatively shown to have been present 
during service.  After service, the fatal condition was first 
documented at the time of the veteran's death more than 50 
years after service.  Although the veteran was a former 
prisoner of war, there is no medical evidence that the 
underlying cause of the cardiorespiratory arrest was a 
disease, including heart disease, specific to the veteran as 
a former prisoner of war under 38 C.F.R. § 3.309(c).  

As for the appellant's statements that cardiorespiratory 
arrest and senility were complications of heart disease and 
heart disease under the amended and current version of 
38 C.F.R. § 3.309(c) is a presumptive disease for a former 
prisoner of war, where as here, the determinative issue 
involves a question of a medical diagnosis or of medical 
causation, competent medical evidence is required to support 
the claim. 



Although lay evidence can be competent to establish a 
diagnosis when a layperson is competent to identify the 
medical condition, the diagnosis of heart disease is not 
capable of lay observation as it requires medical knowledge 
of accepted medical principles pertaining to the history, 
manifestation, clinical course, and character of heart 
disease, which is beyond the competency of a layperson 
because such is not capable of lay observation.  Moreover, 
the veteran as a layperson is not competent to offer an 
opinion on medical causation.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Therefore, the appellant's 
statements do not constitute favorable evidence to 
substantiate the claim.

As the Board may consider only independent medical evidence 
to support its finding about a question involving a medical 
diagnosis that lay evidence can not establish or a question 
of medical causation, and as there is no favorable medical 
evidence in this case, the preponderance of the evidence is 
against the claim, and the benefit-of-the- doubt standard of 
proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


